Citation Nr: 1619192	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  13-31 184A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for residuals of a left inguinal hernia repair.

3.  Entitlement to an initial compensable rating for epididymitis of the left testicle.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from June 1974 to June 1977, and July 1980 to October 1987.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The matter is now handled by the RO in Montgomery, Alabama.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in January 2016 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The issues of entitlement to a permanent and total rating under 38 C.F.R. § 3.340, and entitlement to service connection for erectile dysfunction, as secondary to epididymitis of the left testicle, have been raised, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See January 2016 BVA Hearing Transcript, pages 8, 10.  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The issue of entitlement to an initial compensable rating for epididymitis of the left testicle is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In January 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for entitlement to service connection for PTSD was requested.

2.  In January 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for entitlement to an initial compensable rating for residuals of a left inguinal hernia repair was requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for PTSD by the Veteran (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal for entitlement to an initial compensable rating for residuals of a left inguinal hernia repair by the Veteran (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Appeals

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran has withdrawn the issues of entitlement to service connection for PTSD and entitlement to an initial compensable rating for residuals of a left inguinal hernia repair.  See January 2016 BVA Hearing Transcript, page 2.

Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.


ORDER

Entitlement to service connection for PTSD is dismissed.

Entitlement to an initial compensable rating for residuals of a left inguinal hernia repair is dismissed.



REMAND

The Veteran seeks entitlement to an initial compensable rating for his epididymitis of the left testicle.

Unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

First, the Board notes that the record contains conflicting statements regarding whether the Veteran is currently receiving or has received Social Security disability.  During a November 2010 VA examination, the Veteran reported receiving Social Security disability since May 2010.  See November 2010 VA examination.  However, during the January 2016 Board hearing, the Veteran testified that he was not receiving Social Security.  See January 2016 BVA Hearing Transcript, pages 7-8.  

To date, no attempt has been made to ascertain whether any Social Security medical records exist or to obtain and associate them with the claims file.  VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his or her claim for benefits under the laws administered by the VA.  See 38 U.S.C.A. § 5103A.  This assistance specifically includes obtaining all relevant Social Security Administration (SSA) records.  38 U.S.C.A. § 5103A(c)(3); Murincsak v. Derwinski, 2 Vet. App. 363 (1993).  On remand, all available Social Security disability records should be obtained.

Additionally, the VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened, or in cases where the available evidence is too old for an adequate evaluation of the current condition and the disability may have worsened.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

Here, the Board notes that the Veteran was afforded a VA examination in November 2010, more than five years ago.  At the time of the examination, the Veteran denied any incontinence.  However, the Veteran testified in January 2016 that his symptoms have become worse since that examination, as he currently has problems with incontinence up to three or four times a day and has urinary frequency of approximately eight times a night.  See January 2016 BVA Hearing Transcript, page 8.  

The Board finds a remand is necessary to afford the Veteran a contemporaneous examination to determine the current severity of his disability.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  

Additionally, all updated treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration and obtain any administrative decisions and all medical records used in adjudicating the Veteran's claim for disability benefits. 

Once obtained, all documents must be permanently associated with the claims file. 

If these records are unobtainable, a negative reply must be noted in writing and associated with the claims file.

2.  Obtain and associate with the claims file all updated treatment records.

3.  Afford the Veteran a VA examination to determine the current severity of his epididymitis of the left testicle.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should identify and completely describe all current symptomatology, to include the Veteran's claimed urinary frequency or voiding dysfunction symptoms.  The examiner should indicate whether the claimed urinary frequency or voiding dysfunction symptoms are a symptom of the service-connected epididymitis of the left testicle.

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

4.  After completing the above actions, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


